DETAILED ACTION
Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 04/29/2022 has been entered and fully considered by the examiner.

Reasons for Allowance
Claims 1-4,7-9,14,17-18,20-24 and 27-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to anticipate and/or render obvious either solely or in combination: “comparing the calculated blood flow velocity for the first region of the vessel to the calculated blood flow velocity for the second region of the vessel to determine whether a difference between the calculated blood flow velocity for the first region of the vessel and the calculated blood flow velocity for the second region of the vessel exceeds a predetermined flow velocity differential threshold.”
Regarding independent claim 9, the prior art fails to anticipate and/or render obvious either solely or in combination:  “wherein analyzing the first/ second/ third image data comprises determining a first/ second/ third pixel density value associated with the first/ second/ third image data, to determine if the first /second/ third contrast injection flow rate has caused the predetermined condition to be present in the first / second/ third image data; and-4-Response to Non-Final Office Action mailed March 14, 2022 U.S. Pat. App. No. 16/420,353 Attorney Docket No. 58534.110.2upon determining that the predetermined condition is present in the third image data, determining that the blood flow rate in the vessel approximates the second contrast injection flow rate, wherein the predetermined condition is an onset of a steady state pixel density, and wherein determining that the predetermined condition is present in the third image data comprises determining that the second pixel density value differs from the first pixel density value by more than a predetermined threshold while the third pixel density value differs from the second pixel density value by less than the predetermined threshold.”
Regarding independent claim 18, the prior art fails to anticipate and/or render obvious either solely or in combination: “wherein the image data comprises a plurality of image frames that includes a first set of image frames acquired during the one of the systolic phase and the diastolic phase of the cardiac cycle, and a second set of image frames acquired during the other of the systolic phase and the diastolic phase of the cardiac cycle, and wherein calculating the blood flow measurement for the region of the vessel based on the image data comprises: calculating a first blood flow velocity for the region of the vessel based on the first set of image frames acquired during the one of the systolic phase and the diastolic phase of the cardiac cycle; and calculating a second blood flow velocity for the region of the vessel based on the second set of image frames acquired during the other of the systolic phase and the diastolic phase of the cardiac cycle.”
claims 2-4,7, 8,14,17, 20-24 and 27-28 depend upon allowable base claims 1, 9 and 18 and are therefore considered to be allowable at least by virtue of their dependency upon allowable base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARJAN SABOKTAKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793